IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-40347
                           Summary Calendar
                          __________________


ARNOLD DAVILA,

                                        Plaintiff-Appellant,

versus

ARANSAS PASS, CITY OF TEXAS, ET AL.,

                                        Defendants,

and

BONNIE MCCARTY, ET AL.,

                                        Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-90-CV-121
                        - - - - - - - - - -
                           March 7, 1996
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Arnold Davila appeals the district court's grant of summary

judgment in favor of the defendants on his civil rights

complaint.     Davila argues that the district court erred by

dismissing his claims regarding: (1) the validity of his




      *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-40347
                                -2-

conviction; (2) access to the courts; (3) conditions of

confinement; and (4) inadequate diet.

     We have reviewed the record and the reasons for dismissal

given by the district court and perceive no reversible error.

Accordingly, we AFFIRM for the reasons stated in the district

court's opinion.   AFFIRMED.